103 F.2d 301 (1939)
RATHBORNE
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 8891.
Circuit Court of Appeals, Fifth Circuit.
April 18, 1939.
Benjamin W. Dart and Louis C. Guidry, both of New Orleans, La., for petitioner.
A. F. Prescott and Sewall Key, Sp. Assts. to Atty. Gen., Jas. W. Morris, Asst. Atty. Gen., and J. P. Wenchel, Chief Counsel, Bureau of Internal Revenue, and Frank M. Thompson, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., for respondent.
Before FOSTER, SIBLEY, and McCORD, Circuit Judges.
FOSTER, Circuit Judge.
In making returns for income taxes for the year 1932 petitioner sought to deduct losses incurred by a trust created by his grandfather, under the law of Louisiana, of which he was a beneficiary. Petitioner contended that under the law of Louisiana the trust vested in him absolute title to one-half of the property donated, subject only to the right of the trustee to manage the trust estate as agent of petitioner. The Commissioner disallowed the deductions and determined a deficiency. The Board, for reasons stated in a well considered opinion, affirmed the Commissioner.
The opinion of the Board states the case in detail and comprehensively reviews applicable authorities. We are content to rest our decision on the opinion of the Board. See J. Cornelius Rathborne v. Commissioner, 37 B. T. A. 607, promulgated April 5, 1938.
The petition is denied and the judgment of the Board is affirmed.